CRIMINAL/CRIMINAL PROCEDURE:
  A magistrate does not have authority to rule on a motion to suppress evidence.  However, when a defendant fails to object to the referral or to file written objections to the magistrate's order pursuant to Crim.R. 19(C), the referral does not constitute reversible error.
CRIMINAL/DRUNK DRIVING:
  R.C. 4511.19, which prohibits driving while under the influence of alcohol, does not distinguish between public and private property and courts have held that there is no difference.
CRIMINAL/TRAFFIC:
  An officer is justified in stopping a vehicle when he witnesses the vehicle straddle the double yellow center line for a distance of approximately a half mile.  At that point, the driver has violated R.C. 4511.25(C), driving left of center.